FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                December 29, 2009
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 HAROLD E. HAWKINS, JR.,

              Plaintiff- Appellant,                        No. 09-3294
 v.                                                         (D. Kansas)
 CARL LEMONS, Police Officer,                    (D.C. No. 5:09-CV-03116-SAC)
 individually and as an employee for the
 State of Kansas; FONGVILAY
 PHOMMACHANH, Police Officer,
 individually and as an employee of the
 State of Kansas; JANE AND JOHN
 DOES; DENNY’S CO., INC., Food
 Corporation of America,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se and in forma pauperis, Harold E. Hawkins, Jr., appeals

the dismissal of the civil rights complaint he brought pursuant to 42 U.S.C.

§§ 1983 and 1985. In the complaint, originally filed on June 4, 2009, Hawkins

alleged two Wichita police officers attacked and shot him because he is an

African-American man. He also alleged the same two officers conspired to

commit fraud and testified falsely at his criminal trial. The district court

concluded the claims relating to the shooting were barred by the applicable two-

year statute of limitations. 1 See Brown v. Unified Sch. Dist. 501, Topeka Pub.

Schs., 465 F.3d 1184, 1188 (10th Cir. 2006). It further concluded the claim for

the alleged false testimony was premature under Heck v. Humphrey, 512 U.S. 477

(1994). The court gave Hawkins thirty days to amend his complaint to cure any

deficiencies and assert any facts to support tolling the limitations period. See

Kan. Stat. Ann. § 60-515(a) (providing the two-year statute of limitations may be

tolled for an inmate who is “imprisoned for a term less than such person’s natural

life” if the inmate was denied “access to the court for purposes of bringing an

action”).


      1
       The district court also concluded Hawkins’s complaint did not allege
actionable constitutional claims against “John & Jane Does” and “Denny’s Co.,
Inc., Food corporation of America.” Hawkins voluntarily relinquished these
claims in his amended complaint and they are not implicated in this appeal.

                                          -2-
      Hawkins filed an amended complaint on September 2, 2009, addressing the

statute of limitations issue and also attempting to raise new claims of inadequate

medical care against the Sedgwick County Jail and the Warden at the Hutchinson

Correctional Facility. The district court concluded Hawkins was not entitled to

equitable tolling. The court reasoned he knew his constitutional rights were

allegedly violated on March 12, 2006, when he was shot. Neither Hawkins’s

incomplete understanding of the legal issues, nor the pendency of the state

criminal prosecution, nor Hawkins’s medical condition prevented him from filing

his civil rights complaint. The court refused to consider the newly asserted

claims of inadequate medical care, concluding they had no questions of law or

fact in common with the claims originally filed and, thus, must be brought in a

separate action. See Fed. R. Civ. P. 20(a)(2).

      We have reviewed the record, Hawkins’s brief, and the applicable law.

Finding no reversible error, we affirm the district court’s dismissal of Hawkins’s

complaint for substantially the reasons stated in the district court’s orders dated

August 12, 2009 and September 30, 2009. We remind Hawkins of his obligation

to continue making partial payments until his appellate filing fee is paid in full.

See 28 U.S.C. § 1915(b).

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge

                                         -3-